Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments with respect to Drawings filed 4/5/21 have been fully considered and they are persuasive. 
Objection to Drawings under 37 CFR 1.84(h)(5) - withdrawn
“Amendments In the Specification” filed 2/23/21 addresses/corrects the “Brief Description the Drawings” paragraphs [0012 through [0019]. The Objection is withdrawn.
The Examiner believes that Attorney’s request for requiring that 103 rejection to recite subsections being a, b or c is longer done since Attorney has not responded to Examiner’s argument in 12/23/20. The instant application is examined under the first inventor to file provisions AIA .
Applicant's arguments filed 4/5/21 have been fully considered and are not persuasive. 
Claim Rejections - 35 USC § 103 - maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6,13-23,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dominiani et al. (US 2009/0209424 A1), PerkinElmer (Differential Scanning Calorimetry  2013-2014 pages 1-9), PubChem CID 86369,  Smeltz et al.(US 2003/0236437 A1) and Mirmehrabi et al. (An approach to solvent screening for crystallization of polymorphic pharmaceuticals and fine chemicals, Journal of Pharmaceutical Sciences, 31 May 2005, Vol. 94, pages 1560-1576; p. 1560, p. 1561 – Mirmehrabi et al. reference provided on IDS form).
Dominiani teaches a sulfentrazone composition comprising a crystalline form of the compound N-[2,4-dichloro-5-[4- (difluoromethyl)-4,5-dihydro-3-methyl-5-oxo-1H-1,2,4-triazol-1 -yl]phenyl]methanesulfonamide (sulfentrazone) (para[0009-[0010] "the suspension concentrate composition of the present invention comprises: i) crystalline sulfentrazone"), but does not disclose a polymorphic form wherein the crystalline polymorphic form (sulfentrazone-1) has a melting range of from about 119oC to about 130oC as determined by differential scanning calorimetry (DSC). On the other hand, CID teaches the melting point of sulfentrazone ranges from about 121oC to about 123oC (p8, "4.2.3 Melting Point 121-123 oC"), but does not disclose the crystalline polymorphic form and whether the melting point is determined by differential scanning calorimetry (DSC). Thus, it would have been obvious to an Artisan in the field to be motivated to formulate the crystalline polymorphic form by routine experimentation, by optimizing the conditions such as solvents, counter ions, or temperature to arrive at desired morphology and find the most effective/purified form of the herbicide. Dominiani at paragraph 4 teach "Sulfentrazone, the common name for N-[2,4-dichloro-5-[4-(difluoromethyl)-4,5-dihydro-3-methyl-5-oxo-1H-1,2,4-triazol-1- yl]phenyl]methanesulfonamide, a highly effective post-emergence herbicide". Thus, it would have been obvious to the Artisan in the field to be motivated to measure the melting point using differential scanning calorimetry (DSC) taught by PerkinElmer through routine experimentation, in order to obtain highly precise melting temperature (see PerkinElmer page 5, left col lines 4-6). CID 86369 teaches the sulfentrazone composition wherein the sulfentrazone-1 is characterized by having an onset of melting in the range of from about 119oC to about 125oC (see p8, "4.2.3 Melting Point 121 -123 oC"). CID discloses the sulfentrazone composition wherein the sulfentrazone-1 is characterized by having a single endothermic peak in the range of from about 123oC to about 129oC (see p8, "4.2.3 Melting Point 121 -123 oC", by using DSC, single endothermic peak appears at the melting point, see PerkinElmer, p4, left col ln3-5 "In a heat flow DSC, the endothermic peaks - those events which require energy point up", p8, right col 7th para "Endothermic Event is a thermal event of a material where energy is absorbed by the material, i.e. melting"). Dominiani does not disclose wherein at least about 80-99 weight% of the sulfentrazone is present as sulfentrazone-1. However, it would have been obvious to the Artisan to have been motivated to regulate the weight% of the sulfentrazone in the composition through routine experimentation, in order to enhance the herbicidal effect (para[0004] "Sulfentrazone, the common name for N-[2,4-dichloro-5-[4-(difluoromethyl)-4,5-dihydro-3-methyl-5-oxo-1H-1,2,4- triazol-1-yl]phenyl]methanesulfonamide, a highly effective post-emergence herbicide"). Dominiani teaches a sulfentrazone composition wherein the composition is further characterized by comprising less than 0.2 weight% of an organic solvent (para[0008] "The present suspension concentrate contains no volatile organic compounds that would impact health, safety or the environment, volatile organic compounds mean organic solvent, see para[0006] 'The use of volatile organic and aromatic solvents in herbicide formulations which are to be sprayed onto crops, turf sites and the like are being discouraged by environmental agencies because of health, safety and environmental impact concerns. It would be most beneficial to eliminate volatile organic and aromatic solvents from herbicidal formulations while maintaining a stable, non-degrading liquid formulation"). Dominiani discloses the sulfentrazone composition wherein the organic solvent is an aromatic solvent (para[0006] 'The use of volatile organic and aromatic solvents in herbicide formulations which are to be sprayed onto crops, turf sites and the like are being discouraged by environmental agencies because of health, safety and environmental impact concerns. It would be best to eliminate volatile organic and aromatic solvents from herbicidal formulations while maintaining a stable, non-degrading liquid formulation").
Dominian does not teach the aromatic solvent being toluene. However, it would have been obvious to the Artisan to be motivated to identify the aromatic solvent by routine experimentation, in order to elucidate the content of the solvent. Dominiani teaches a sulfentrazone composition comprising an herbicidally effective amount of sulfentrazone (para[0022] "A particular embodiment of the present invention is a method for the control of unwanted plants comprising applying a pesticidally effective amount of the composition of the present invention to an area where such control is desired”) in admixture with a suitable carrier (para[0017] "A suspension concentrate (SC) is a formulation in which a solid active ingredient(s) is suspended in a liquid carrier”), but does not teach the concentrate comprising sulfentrazone-1 (instantcrystalline polymorphic form). However, it would have been obvious to the Artisan to be motivated to formulate the crystalline polymorphic form by routine experimentation, by optimizing the conditions such as solvents, counter ions, or temperature, in order to arrive at the desired morphology and find the most effective/purified form of herbicide (Dominiani: para[0004] "Sulfentrazone, the common name for N-[2,4-dichloro-5-[4-(difluoromethyl)-4,5-dihydro-3-methyl-5-oxo1H-1,2,4-triazol-1-yl]phenyl]methanesulfonamide, a highly effective post-emergence herbicide"). Dominiani does not teach consisting essentially of sulfentrazone -1. However, it would have been obvious to the Artisan in the field to be motivated to regulate the amount of the sulfentrazone in the composition through routine experimentation, in order to improve the effect as herbicide (para[0004] "Sulfentrazone, the common name for N- [2,4-dichloro-5-[4-(difluoromethyl)-4,5-dihydro-3-methyl-5-oxo-1 H-1,2,4-triazol-1-yl]phenyl]methanesulfonamide, a highly effective postemergence herbicide").
The combination of Dominiani et al. (US 2009/0209424 A1), PerkinElmer (Differential Scanning Calorimetry  2013-2014 pages 1-9) and PubChem CID 86369 do not teach the actual instant steps to obtain the instant Sulfentrazone polymorphic form having a melting point ranging from 119-130oC involving (i) crystallizing sulfentrazone-1 from a mixture that is a solution, suspension, dispersion or melt of sulfentrazone in a polar, protic solvent; and (ii) isolating the crystallized sulfentrazone-1. However, Smeltz discloses a process for preparing crystalline sulfentrazone comprising the steps of: (i) obtaining a solution comprising sulfentrazone in a solvent (para[0034] "In order to facilitate crystallization, about one (1) gram (about 1 wt %) of technical N-[2,4 -dichloro-5-[4-(difluoromethyl)-4,5-diyhdro-3-methyl-5-oxo-1H-1,2,4-triazol-1-yl]phenyl]methane-sulfonamide was added at 70-75o C"). The modification of Dominiani et al. (US 2009/0209424 A1), PerkinElmer (Differential Scanning Calorimetry  2013-2014 pages 1-9) and PubChem CID 86369 to include the process steps taught by Smeltz  does not teach a method for preparing sulfentrazone-1 (which is crystalline polymorphic form) comprising the steps of: (i) obtaining a solution comprising sulfentrazone in a polar, protic solvent selected from the group consisting of C1-4 alcohols, water and combinations thereof; (ii) modifying conditions of solubility for sulfentrazone in the solvent to initiate crystallization of sulfentrazone-1 from the solution. However, Mirmehrabi discloses the selection of solvents through solubility is the most essential factor for preparing crystalline polymorphic form (pi 560, right col 1st para "The type of solvent is a major factor in polymorphic selectivity and crystal morphology. This effect arises from the solvent-solute interaction at the molecular level. The very first solvent effect on crystallization is through the solubility") and addition of less-soluble solvent(s) to the saturated solution of the compound is a conventional method for crystallization (see document entitled 'Crystallization' by University of California, Irvine (hereinafter 'University'), p2, 2nd para "The impure solid is dissolved in a minimum amount of a solvent in which it is highly soluble (the "good" solvent) to render a solution. The solution is placed in a test tube anchored at a 45o angle by a clamp (or leaned at a similar angle in a beaker). The next step is to "layer" a solvent in which the desired compound is insoluble (i.e., the "bad" solvent) on the top of the first solution"). Thus, it would have been obvious to the Artisan to be motivated to prepare crystalline polymorphic form of sulfentrazone through routine experimentation, by selecting appropriate solvents (pi 560, right col 1 st para "Solubility determines the crystallization throughput or yield especially in cooling or antisolvent crystallization processes") and modify the conditions of solubility for sulfentrazone in the solvent, in order to arrive at desired crystal morphology.,Dominiani et al.-PerkinElmer - PubChem CID 86369 -Smeltz modified invention in view of Mirmehrabi does not disclose wherein the polar, protic solvent is isopropanol. However, Mirmehrabi further discloses methanol is polar, protic solvent (pi 560, right col 1st para 'The first category is the hydrogen bond donors such as water and methanol, which are polar. This category is known as dipolar protic solvents"). Thus, it would have been obvious to the Artisan to be motivated to utilize various polar, protic solvents including isopropanol through routine experimentation, in order to arrive at the most effective solvent for producing crystalline polymorphic form of sulfentrazone. Dominiani et al.-PerkinElmer - PubChem CID 86369 -Smeltz modified invention in view of Mirmehrabi does not teach wherein the polar, protic solvent in step (a) comprises water. However, Mirmehrabi further discloses water is a polar, protic solvent (pi 560, right col 1st para 'The first category is the hydrogen bond donors such as water and methanol, which are polar. This category is known as dipolar protic solvents"). Thus, it would have been obvious to the Artisan to be motivated to utilize various polar, protic solvents including water through routine experimentation, in order to arrive at the most effective solvent for producing crystalline polymorphic form of sulfentrazone.
Dominiani et al.-PerkinElmer - PubChem CID 86369 -Smeltz modified invention in view of Mirmehrabi does not teach wherein crystallization is effected by addition of a solubility-decreasing solvent to the sulfentrazone solution. However, Mirmehrabi teaches selection of solvent by solubility compatibility is the key factor for crystal morphology (pi 560, right col 1st para 'The type of solvent is a major factor in polymorphic selectivity and crystal morphology. This effect arises from the solvent-solute interaction at the molecular level. The very first solvent effect on crystallization is through the solubility") and addition of a less-soluble solvent to the saturated solution of the compound is a conventional method for crystallization (see University, p2, 2nd para 'The impure solid is dissolved in a minimum amount of a solvent in which it is highly soluble (the "good" solvent). This solution is placed in a test tube anchored at a 45o angle by a clamp (or leaned at a similar angle in a beaker). The next step is to carefully "layer" a solvent in which the desired compound is insoluble (the "bad" solvent) on the top of the first solution"). Thus, it would have been obvious to the Artisan to be motivated to add a solubility-decreasing solvent to the sulfentrazone solution through routine experimentation, in order to obtain desired crystal morphology. Dominiani et al.-PerkinElmer - PubChem CID 86369 -Smeltz modified invention in view of Mirmehrabi does not disclose wherein a saturated or near saturated solution of sulfentrazone is obtained prior to step (ii). However, Mirmehrabi discloses the saturation affects polymorphic behavior substantially (pi560, left col 2nd para "There are a number of factors, which affect polymorphic behavior of a pharmaceutical solid. These factors include the type of solvent, degree of supersaturation", pi 561, right col 1 st para "at high supersaturation the result is identical with the case of nitromethane but at low supersaturation a methanol solvate was produced"). Thus, it would have been obvious to the Artisan to be motivated to regulate the saturation of the mother solution through routine experimentation, in order to arrive at the most effective conditions for producing crystalline polymorphic form of sulfentrazone. Dominiani et al.-PerkinElmer - PubChem CID 86369 -Smeltz modified invention and particularly Smeltz teaches the process of : (a) heating a toluene-containing sulfentrazone: and (b) removing the toluene (para[0046] "Under a nitrogen atmosphere, a 50 gallon glass lined reactor was charged with 262 pounds of a 16 wt % 1-(5-amino-2,4-dichlorophenyl)-4,5-dihydro-4-difluoromethyl-3-methyl-1,2,4-triazol-5(1H)-one in toluene solution. The solution was stirred and heated to about 105-1150 C", "Once at the prescribed temperature, the toluene was removed at a rate to maintain the reaction temperature at about 110-120o C") prior to crystallizing sulfentrazone-1 from the solvent in step (ii) (para[0046] "In order to facilitate crystallization, 0.5 pound of technical N-[2,4-dichloro-5-[4-(difluoromethyl)-4,5-dihydro-3-methyl-5-oxo-1H-1,2,4-triazol-1-yl]phenyljmethanesulfonamide was added at 70-75o C. during the eight hour cool down period"), but does not disclose (a) toluene-containing sulfentrazone in a polar, protic solvent selected from the group consisting of Cl-4 alcohols, water and combinations thereof to provide a melt; and (b) removing the toluene by azeotropic co-distillation with the polar, protic solvent. However, Mirmehrabi discloses the selection of solvents through solubility is the most essential factor for preparing crystalline polymorphic form (pi 560, right col 1st para "The type of solvent is a major factor in polymorphic selectivity and crystal morphology. This effect arises from the solvent-solute interaction at the molecular level. The very first solvent effect on crystallization is through the solubility"). Thus, it would have been obvious to the Artisan to be motivated to identify and apply the solvent that the compound is soluble by routine experimentation, in order to arrive at the most effective conditions for producing crystalline polymorphic form of sulfentrazone. In addition, it would have been obvious to the Artisan to be motivated to remove toluene by azeotropic co-distillation by routine experimentation, because it is effective procedure for separating solvents from the mixture.
Response to Applicants’ Argument
The major argue set forth by the Applicant is that the prior art(Dominiani, PubliChem CID 86369, US 200902099424, US 2003/0236437, and Mirmehrabi et al.) do not teach or suggest the a crystalline polymorphic form of N-[2,4-dichloro-5-[4- (difluoromethyl)-4,5-dihydro-3-methyl-5-oxo-lH-l,2,4-triazol-l-yl]phenyl]methanesulfonamide wherein the sulfentrazone-1 is obtained by a process comprising the steps: (i) obtaining a solution, suspension, or dispersion of technical grade sulfentrazone; (ii) crystallizing sulfentrazone-1 from the technical grade sulfentrazone from a polar, protic solvent; and (iii) isolating the crystallized sulfentrazone-1. The Applicant further argues that the sulfentrazone-1 product obtained by the process steps above provide unexpected benefits. The Applicants argue that benefits of sulfentrazone-1 product obtained by the process steps above provide 1) less injury to desirable crop in comparison to sulfentrazone-2(technical grade sulfentrazone ) and 2) better control of weeds in comparison to sulfentrazone-2(technical grade sulfentrazone). The prior art holds because the instant claims are product-by-process claims meaning that the crystalline polymorphic form of N-[2,4-dichloro-5-[4- (difluoromethyl)-4,5-dihydro-3-methyl-5-oxo-lH-l,2,4-triazol-l-yl]phenyl]methanesulfonamide(sulfentrazone) obtained for the instant invention comprises the same instant sulfentrazone-1 unless there is a clear line of unexpected results for sulfentrazone-1 over the technical grade sulfentrazone-2 obtained by the process steps set forth in the instant product claim. This is unclear with respect to the data depicted in Table 3 since in many cases the technical grade sulfentrazone-2 is superior to the instant sulfentrazone-1 in providing less crop injury as well as better weed control. Also note, the melting point range of 119 – 130 oC for sulfentrazone-1 encompasses the melting point of 122 -123 oC for sulfentrazone-2 technical grade suggesting that sulfentrazone-1 comprises sulfentrazone-2 technical grade. It is very clear that sulfentrazone-1(instant invention) and sulfentrazone-2(technical grade) differ in x-ray diffraction scans according to Figures 1 and 2. However, the instant clams do not include Figure 1 for Sulfentrazone-1 or distinguishing 2-thetas for Sulfentrazone-1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-19 recite the limitation "The composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616